DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 – 20 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The references cited in the Information Disclosure Statements (IDS) filed on 07/17/2020 has been considered.

	Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3, 13, 14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (U.S PreGrant Publication No. 2017/0290071 A1, hereinafter ‘Ito’).

With respect to claim 1, Ito teaches a method for controlling an information processing apparatus (i.e., an information processing apparatus 101, Fig. 1) communicating with a communication apparatus (i.e., a communication apparatus 151 or a printer, ¶0032, Fig. 1), the method comprising: transmitting, to the communication apparatus, connection information for connection with an external apparatus outside the communication apparatus and outside the information processing apparatus (i.e., transmitting, to said communication apparatus 151, connection request information for connection with an external access point 131 separated from said communication apparatus 151 and said information processing apparatus 101, ¶0040, ¶0059, Fig. 1); determining, based on transmission of the connection information, whether a communication between the communication apparatus and the information processing apparatus via the external apparatus is executable (i.e., determining, based on the transmitted connection request information, whether a communication between said communication apparatus 151 and said information processing apparatus 101 via said external access point 131 is possible, ¶0059, ¶0073 - ¶0074, Fig. 7); and performing, in a case where the communication between the communication apparatus and the information processing apparatus via the external apparatus is determined to be inexecutable, notification processing to notify a user of at least one of a communication error causing the communication between the communication apparatus and the information processing apparatus via the external apparatus to be inexecutable, or a method for solving e.g., but it’s determined that communication between said communication apparatus 151 and said information processing apparatus 101 is impossible, the information processing apparatus 101 shifts to a restoration mode to enter a state in which it can be connected to said communication apparatus 151 using information set in said communication apparatus 151 when it is registered, ¶0074, ¶0086, Fig. 7, Fig. 14).  

With respect to claim 2, Ito teaches the method according to claim 1, further comprising acquiring information about the communication error from the communication apparatus (e.g., information is re-obtained from the communication apparatus 151, ¶0095, ¶0108).

With respect to claim 3, Ito teaches the method according to claim 2, further comprising, in a case where the communication between the communication apparatus and the information processing apparatus via the external apparatus is determined to be inexecutable, establishing a new connection between the communication apparatus and the information processing apparatus without the external apparatus (e.g., when it’s determined that communication between said communication apparatus 151 and said information processing apparatus 101 is impossible, a direct method to establish or re-establish connection can be connected without intervention of the access point, Fig. 8), wherein the information about the communication error is acquired from the communication apparatus via the new connection between the communication apparatus and the information processing apparatus established without the external apparatus (e.g.,  even after the direct method is established (or reestablished), information can be re-obtained, ¶0064, ¶0076, ¶83, ¶0095).

With respect to claim 13, Ito teaches the method according to claim 2, wherein the information about the communication error includes at least one of information about whether the connection Figs. 11 & 12 – are examples of displayed information that establishment are successful), information about a receiving intensity of radio waves received from the external apparatus by the communication apparatus, and information about noise radio waves around the communication apparatus.  

With respect to claim 14, Ito teaches the method according to claim 2, wherein the notification processing includes processing for displaying the information about the communication error on the display unit (Figs. 13 & 14 – are examples of displayed information that are indicating failure or error).

With respect to claim 19, Ito teaches the method according to claim 1, wherein the communication error includes at least one of an error issued when the establishment of the connection between the communication apparatus and the external apparatus based on the connection information fails (Fig. 14), 
an error issued when, even though the connection between the communication apparatus and the external apparatus based on the connection information has been successfully established, a privacy separator function is set in the external apparatus, 
an error issued when, even though the connection between the communication apparatus and the external apparatus based on the connection information has been successfully established, a receiving intensity of radio waves received from the external apparatus by the communication apparatus is low, or
an error issued when, even though the connection between the communication apparatus and the external apparatus based on the connection information has been successfully established, there are many noise radio waves around the communication apparatus.  

e.g., a print job is executed by a print application from a smartphone to transmit data to a printer via the access point if connection is possible, ¶0038, ¶0056).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yamada (U.S PreGrant Publication No. 2017/0099570 A1, hereinafter ‘Yamada’).


an attempt is made to establish a connection between the communication apparatus operating in a first mode enabling connection based on first connection information and the information processing apparatus without the external apparatus, and 
wherein, in a case of failure to establish a connection between the communication apparatus operating in the first mode and the information processing apparatus without the external apparatus, 
an attempt is made to establish a connection between the communication apparatus operating in a second mode enabling connection based on second connection information and the information processing apparatus without the external apparatus.  
However, in the same field of endeavor of network in printing device and mobile terminal and access point, the aforementioned claim limitations are well-known in the art as evidenced by Yamada.  In particular, Yamada teaches: wherein, in a case where the communication between the communication apparatus and the information processing apparatus via the external apparatus is determined to be inexecutable, an attempt is made to establish a connection between the communication apparatus operating in a first mode enabling connection based on first connection information and the information processing apparatus without the external apparatus (Yamada: e.g., In a case when a communication between the image forming apparatus and the mobile terminal via the access point 7 is determined to be impossible, an first attempt is made to establish connection between said image forming apparatus in Network 2 enabling connection based connection information without the access point 7, ¶0028, ¶0084, ¶0117, ¶0122, ¶0150, Fig. 8), and 
wherein, in a case of failure to establish a connection between the communication apparatus operating in the first mode and the information processing apparatus without the external apparatus, an without the external apparatus (And in case when the first attempt failed, a second attempt can be made to establish another connection between the image forming apparatus in Network 1 or Network 3 enabling connection based a second connection information even without the access point, 7, ¶0029, ¶0117, ¶0130, ¶0150, ¶0153, Fig. 8).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ito as taught by Yamada since Yamada suggested in ¶0029, ¶0117, ¶0130, ¶0150, ¶0153 and Fig. 8 that such modification would keep attempting with different type of connections in order to find a way to establish another connection without an access point. 

With respect to claim 5, Ito in view of Yamada teaches the method according to claim 4, further comprising executing processing for causing the communication apparatus to operate in the second mode in a case of failure to establish a connection between the communication apparatus operating in the first mode and the information processing apparatus without the external apparatus (e.g., when printer is not registered (or access point is unavailable), then display a screen to instruct direct connection, ¶0073, Fig. 8, Fig. 14 & Fig. 16).

With respect to claim 6, Ito in view of Yamada teaches the method according to claim 4, further comprising executing processing for causing the communication apparatus to output the information about the communication error in a case of failure to establish a connection between the communication apparatus operating in the second mode and the information processing apparatus without the external apparatus (Figs. 13, Fig. 15 or Fig. 16).  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Yamada in view of Mizutani (U.S PreGrant Publication No. 2018/0285025 A1, hereinafter ‘Mizutani’). 

With respect to claim 7, Ito in view of Yamada teaches the method according to claim 6, but neither of them teaches: wherein the processing for causing the communication apparatus to output the information about the communication error is processing for displaying on a display unit a button for displaying a screen indicating a method for causing the communication apparatus to output the information about the communication error, by using a web browser.  
However, Mizutani teaches: wherein the processing for causing the communication apparatus to output the information about the communication error is processing for displaying on a display unit a button for displaying a screen indicating a method for causing the communication apparatus to output the information about the communication error, by using a web browser (Mizutani: e.g., a processing for causing the communication apparatus to display information about error including a button 305 for causing the communication apparatus to display the information about the error by using the web browser, ¶0090, Figs. 9B and 12B).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ito in view of Yamada as taught by Mizutani since Mizutani suggested in ¶0090 and Figs. 9B/12B that such modification displaying on a display unit a button for displaying a screen would allow the user to see a diagnostic result on the error detected in order to be convenient for the user let know about said error and find a solution via a website.

With respect to claim 8, Ito in view of Yamada teaches the method accord to claim 6, but fails to teach: wherein the processing in which the communication apparatus outputs the information about the communication error is at least one of processing in which the communication apparatus prints the 
However, Mizutani teaches: wherein the processing in which the communication apparatus outputs the information about the communication error is at least one of processing in which the communication apparatus prints the information about the communication error, and processing in which the display unit included in the communication apparatus displays the information about the communication error (see ¶0088 for more details wherein any error can be displayed indicating information about the error(s)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ito in view of Yamada as taught by Mizutani since Mizutani suggested in ¶0088 that such modification displaying the diagnostic result on the error detect would inform/notify the user that a required action is necessary (find a solution via the website).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Mizutani. 

With respect to claim 15, Ito teaches the method according to claim 2, but fails to teach: wherein the notification processing includes processing for displaying a help screen indicating a list of methods for solving the communication error, and wherein information about the communication error acquired from the communication apparatus is information for identifying a method for solving the communication error that has currently occurred in the communication between the communication apparatus and the information processing apparatus from the list of methods for solving the communication error indicated by the help screen.  
Mizutani: e.g., displaying a ‘help’ screen showing a list of options to resolve/handle the error, Figs. 12A/12B,  ¶0094 - ¶0096).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ito as taught by Mizutani since Mizutani suggested in ¶0094 - ¶0096 and Figs. 12A/12B that such modification of displaying a help screen would guide/assist the user in order to fix/resolve the error detected (found) and save time.

With respect to claim 16, Ito in view of Mizutani teaches the method according to claim 15, wherein the processing for displaying the help screen is processing for displaying on the display unit a button for displaying the help screen by using a web browser (Fig. 12A shows at least a link in which is considered as a link button via web browser in order to displayed the selected information¶0095).  

Claims 9 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Ohkubo (U.S PreGrant Publication No. 2019/0335519 A1, hereinafter ‘Ohkubo’).

With respect to claim 9, Ito teaches the method according to claim 3, but fails to teach: wherein, in a case where the connection information is transmitted to the communication apparatus based on a first communication method and the communication between the communication apparatus and the information processing apparatus via the external apparatus is determined to be inexecutable, a new 
wherein, in a case where the connection information is transmitted to the communication apparatus based on a second communication method and the communication between the communication apparatus and the information processing apparatus via the external apparatus is determined to be inexecutable, a new connection between the communication apparatus and the information processing apparatus without the external apparatus is not established.  
However, in the same field of endeavor, Ohkubo teaches: wherein, in a case where the connection information is transmitted to the communication apparatus based on a first communication method and the communication between the communication apparatus and the information processing apparatus via the external apparatus is determined to be inexecutable, a new connection between the communication apparatus and the information processing apparatus without the external apparatus is established (e.g., when a connection information is transmitted to the printer based on WiFi and the communication between the printer and the terminal apparatus via an AP 131 and if can’t be executed, a P2P connection is established, ¶0061, ¶0066, ¶0068, ¶0073, ¶0087, Fig. 8), and
wherein, in a case where the connection information is transmitted to the communication apparatus based on a second communication method and the communication between the communication apparatus and the information processing apparatus via the external apparatus is determined to be inexecutable, a new connection between the communication apparatus and the information processing apparatus without the external apparatus is not established (e.g., but when a connection information is transmitted to the printer based on BLE and the communication between the printer and the terminal apparatus via the AP 131 and if can’t be executed, maintain the same connection for communication in an infrastructure mode and P2P mode simultaneously; or establish (enable) P2P connection without intervention of the AP 131, ¶0055, ¶0061, ¶0067 - ¶0068, ¶0107, ¶0128, ¶0165).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ito as taught by Ohkubo since Ohkubo suggested in ¶0061, ¶0066, ¶0068, ¶0073, ¶0087, Fig. 8 that such modification of having the aforementioned limitations would determine if the connection via an access point can be executed according to the selected network mode and type of error before switching to a P2P mode in order reduce (or avoid)  amount of network bandwidth in creating or not a new connection.

With respect to claim 10, Ito in view of Ohkubo teaches the method according to claim 9, wherein, Ohkubo teaches in a case where the connection information is transmitted to the communication apparatus based on the first communication method and the communication between the communication apparatus and the information processing apparatus via the external apparatus is determined to be inexecutable, the information about the communication error is acquired via the new connection between the communication apparatus and the information processing apparatus established based on the first communication method without the external apparatus, and wherein, in a case where the connection information is transmitted to the communication apparatus based on the second communication method and the communication between the communication apparatus and the information processing apparatus via the external apparatus is determined to be inexecutable, the information about the communication error is acquired via the connection established between the communication apparatus and the information processing apparatus based on the second communication method without the external apparatus (e.g., Information about the error(s) is/are acquired via the connection established between the printer and the terminal apparatus based on respective communication mode with or without (¶0037) the external AP 131, ¶0101, ¶0127, ¶0144, ¶0155).


With respect to claim 11, Ito in view of Ohkubo teaches the method according to claim 9, wherein Ohkubo teaches the first communication method is Wireless Fidelity (Wi-Fi), and wherein the second communication method is Bluetooth (i.e., the first communication method is the Wi-Fi infrastructure mode and the second communication method is the BLE mode, ¶0019, ¶0027, ¶0038, ¶0060).

With respect to claim 12, Ito in view of Ohkubo teaches the method according to claim 11, wherein Ohkubo teaches the second communication method is Bluetooth Low Energy (i.e., a Bluetooth Low Energy, ¶0049 - ¶0051).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Tomono (U.S PreGrant Publication No. 2016/0291851 A1, hereinafter ‘Tomono’). 

With respect to claim 17, Ito teaches the method according to claim 1, but fails to teach: wherein, in a case where the communication between the communication apparatus and the information processing apparatus via the external apparatus is determined to be executable, it is determined whether a receiving intensity of radio waves received from the external apparatus by the communication apparatus is equal to or larger than a threshold value, and wherein, in a case where the receiving intensity of radio waves received from the external apparatus by the communication apparatus is determined to be less 
However, in the same field of endeavor of printer and access point, Tomono teaches: wherein, in a case where the communication between the communication apparatus and the information processing apparatus via the external apparatus is determined to be executable, it is determined whether a receiving intensity of radio waves received from the external apparatus by the communication apparatus is equal to or larger than a threshold value (Tomono: e.g., When it’s determined that a radio wave intensity is equal or greater than a threshold, then a communication between the MFP and the PC via a first access point is settled, ¶0057), and wherein, in a case where the receiving intensity of radio waves received from the external apparatus by the communication apparatus is determined to be less than the threshold value, processing for notifying the user that the receiving intensity of radio waves received from the external apparatus by the communication apparatus is low (e.g., but in a case when there is a second access point, in which is detected, and is stronger radio wave intensity than the first access point, then display an access point switching guidance screen because the first access point is no longer strong, Fig. 7, ¶0006, ¶0084).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ito as taught by Tomono since Tomono suggested in Fig. 7 and ¶0084 that such modification of determining and comparing a radio wave intensity with a threshold would inform/notify the user to switch or change access point in order to improve a radio wave environment of a currently used AP and wireless LAN and to attempt to check or change the wireless LAN setting without knowing causes of unavailability of the wireless LAN. Such a setting work would be troublesome and is not convenient for the user.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Ikeda (U.S PreGrant Publication No. 2019/0268955 A1, hereinafter ‘Ikeda’). 

With respect to claim 18, Ito teaches the method according to claim 1, but fails to teach: wherein, in a case where the communication between the communication apparatus and the information processing apparatus via the external apparatus is determined to be executable, it is determined whether an intensity of noise radio waves around the communication apparatus is equal to or less than a threshold value, and wherein, in a case where the intensity of noise radio waves around the communication apparatus is determined to be larger than the threshold value, processing for notifying the user that there are many noise radio waves around the communication apparatus is performed.  
However, in the same field of endeavor of printers, terminals, access points and obtaining status information, Ikeda teaches: wherein, in a case where the communication between the communication apparatus and the information processing apparatus via the external apparatus is determined to be executable, it is determined whether an intensity of noise radio waves around the communication apparatus is equal to or less than a threshold value, and wherein, in a case where the intensity of noise radio waves around the communication apparatus is determined to be larger than the threshold value, processing for notifying the user that there are many noise radio waves around the communication apparatus is performed (This reference teaches a terminal apparatus that obtains information on degree of radio wave interference based on the degree of overlap of communication frequency bands, determines if connection to an electronic apparatus 200 (e.g., printer, ¶0037) is possible or can be established; when a radio wave strength is less (below) than a threshold, determine that the degree of radio wave interference is highest, but if not, then determine degree of overlap of communication frequency bands in order to determine radio wave strength, ¶0101, ¶0123 - ¶0125, ¶0134, Figs. 6, 11 & 12).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481.  The examiner can normally be reached on 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674